Exhibit 20Press release issued May 13, 2014 For Immediate Release May 13, 2014 BOWL AMERICA REPORTS THIRD QUARTER EARNINGS Bowl America Incorporated today reported that earnings for its fiscal 2014 third quarter ended March 30, 2014, decreased to $.25 per share from $.26 per share in the prior year period. Earnings for the current and prior year nine-month periods were $.26 and $.30 per share, respectively. During the quarter the Company received $208,000 as a special dividend from Vodafone, one of the stocks held in the Company’s investment portfolio. Winter storms in February and March resulted in league play postponements and the loss of open play revenue. Snow removal costs for the current nine month period increased $95,000 from last year’s comparable period. Bowl America operates 18 bowling centers and its Class A Common Stock trades on the NYSE MKT Exchange with the symbol BWLA. A more detailed explanation of results is available in the Company’s S.E.C. Form 10-Q filing, available at the Company’s web site www.bowlamericainc.com . BOWL AMERICA INCORPORATED Results of Operations (unaudited) Thirteen weeks ended Thirty-nine weeks ended March 30, March 31, March 30, March Revenues Bowling and other $ Food, beverage & merchandise sales Operating expenses excluding depreciation and amortization Depreciation and amortization Interest & dividend income Earnings from continuing operations before taxes Earnings from continuing operations Earnings (loss) from discontinued operations, net of tax ) ) ) Net Earnings $ Comprehensive earnings $ Weighted average shares outstanding EARNINGS PER SHARE SUMMARY OF FINANCIAL POSITION (unaudited) Dollars in Thousands 03/30/14 03/31/13 ASSETS Total current assets including cash and short-term investments of $5,469 & $5,448 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $
